DETAILED ACTION
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/EP2018/072337 filed on 08/17/2018, which claims priority from the foreign priority application # EP17191915.2 filed on 09/19/2017 and also from PCT/CN2017/099618 filed on 08/30/2017. 
Examiner’s Note
Applicant’s arguments filed on 05/24/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 05/24/2022 and also claim amendments that were made on 05/24/2022. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product that both use the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 10-13 are rejoined.  

Reasons for Allowance
The prior art does not teach or motivate a personal care composition comprising 0.01 to 10% of docosahexaenoic acid (DHA) and 4-hexyl resorcinol wherein the mole ratio of the DHA to the 4-hexyl resorcinol is 5:1 to 1:5. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1 that results in favorable outcomes shown in the specification of the instant invention (data in tables 1-2). 
Applicant has found that safer triptan compositions, particularly a safer sumatriptan composition, that is also stable at low temperatures. Applicant has found that when the mole ratio of the PUFA or ester thereof to the resorcinol is 5:1 to 1:5 produces an unexpected and surprising synergy in terms of anti-inflammatory benefit, providing criticality for the claimed ratios. While prior art Batchvarova (previously cited) teach DHA and 4-substituted resorcinol in its specification, it only teaches overlapping range within its broad disclosures and does not recognize the instantly claimed ranges’ criticality. For these reasons, the instant invention is patent eligible. 

Conclusion
	Claims 1 and 6-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./                             Examiner, Art Unit 1613    

/MARK V STEVENS/               Primary Examiner, Art Unit 1613